          Case 1:20-cv-01052-NONE-SAB Document 15 Filed 08/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   JOHN DOE,                                          Case No. 1:20-cv-01052-NONE-SAB

12                  Plaintiff,                          ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE AND REQUIRING
13            v.                                        PLAINTIFF TO SERVE THE UNITED
                                                        STATES OF AMERICA
14   UNITED STATES,
                                                        (ECF Nos. 9, 11, 14)
15                  Defendant.

16

17          John Doe (“Plaintiff”), a federal prisoner, filed this action pursuant to the Federal Tort

18 Claims Act alleging claims of negligence. On August 7, 2020, an order was filed requiring

19 Plaintiff to show cause why sanctions should not issue for Plaintiff’s failure to comply with
20 orders to file a pro hac vice application and to file his declaration of identity under seal. (ECF

21 No. 9.) On August 10, 2020, a pro hac vice application was filed along with a response to the

22 order to show cause. (ECF Nos. 9, 11.) Plaintiff’s response stated that he would not serve the

23 defendant until further order of the court.      On August 11, 2020, counsel’s pro hac vice

24 application was granted. (ECF No. 12.) On August 12, 2020, the declaration of identity was

25 filed under seal and a supplemental response to the order to show cause was filed. (ECF Nos.

26 13, 14.)
27          Upon review of the response, the order to show cause shall be discharged and Plaintiff

28 shall be required to effect service of process upon defendant. See Fed. R. Civ. P. 4(i)(1) (service


                                                    1
         Case 1:20-cv-01052-NONE-SAB Document 15 Filed 08/13/20 Page 2 of 2


 1 upon the United States).

 2          Based on Plaintiff’s response, IT IS HEREBY ORDERED that:

 3          1.      The order to show cause filed August 7, 2020, is DISCHARGED;

 4          2.      Plaintiff SHALL SERVE the defendant in compliance with Federal Rule of Civil

 5                  Procedure 4(m);

 6          3.      Plaintiff SHALL SERVE the July 31, 2020 order granting the request to seal

 7                  documents and requiring Defendant to file a response to Plaintiff’s motion to file

 8                  pseudonymous proceedings along with the summons and complaint; and

 9          4.      Failure to comply with this order will result in the recommendation that this

10                  action be dismissed.

11
     IT IS SO ORDERED.
12

13 Dated:        August 13, 2020
                                                        UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    2
